Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to communication filed on: 2 February 2022 with acknowledgement of an original application filed on 13 March 2019 and multiple provisional applications with an earliest filing date of 14 March 2018.
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 February 2022 has been entered.
3.	Claims 1-20 are currently pending.  Claims 1, 11, and 17, are independent claims. 
Claims 1, 11, 17, 18, and 20, have been amended.
Claim Objections
4.	Claim 1 is objected to because of the following informalities: it appears portions of the amendment is missing an “s”.  For example the claim states on lines 4-5 “in the plurality of block”, to be grammatically correct the phrase should read “in the plurality of blocks”.  Appropriate correction is required.
Response to Arguments
5.	Applicant's arguments filed 2 February 2022 have been fully considered however they are moot due to new grounds of rejection below necessitated by applicant’s amendments to the claims.  The previous Claim Objections and 112 rejections are withdrawn due to amendment.
Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-3, 5-6, 9, 11-14, 17, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Buckingham et al. U.S. Patent No. 10,425,414 (hereinafter ‘414) in view of Chen et al. U.S. Patent Application Publication No. 2016/0261685 (hereinafter ‘685).
As to independent claim 1, “A method of providing software to Internet of things (IOT) devices” is taught in ‘414 col. 1, lines 46-53, note the IoT application is the software;
the following is not explicitly taught in ‘072:
“comprising: communicating, by a processor in an IOT device, with a smart contact on a blockchain that includes a plurality of blocks to determine the blocks in the plurality of block that include software for the IOT device, wherein the plurality of blocks include at least one configuration block and two or more software blocks” however ‘685 teaches communicating configuration-related messages via a block chain to devices, in the Abstract, paragraphs 27 and 56, note “In embodiments, a link to a program may comprise a unique identifier or an address to a program (or byte code) in the block chain, may be a link to an application available outside the block chain, or a combination thereof”;
“using the smart contract to determine an execution order in which the software blocks in the determined blocks are to be executed on the IOT device; using the smart contract to provide a 
“to generate executable code for the IOT device; and executing the generated executable code on the IOT device” however ‘685 teaches ‘With configuration instructions and the necessary code, the device completes (420) the installation and configuration process…In embodiments, following authentication, the device obtains (505) the instructions from the block chain.  Given the instructions, the device takes (510) one or more actions based upon the received instructions…activating or deactivating one or more features on the device’ in paragraphs 75-79.
It would have been obvious to one of ordinary skill in the art before the effective filing date of a methods, system, and apparatus for interconnecting devices and providing application to IoT devices taught in ‘414 to include a means to use a smart contract to deliver a configuration script to a device.  One of ordinary skill in the art would have been motivated to perform such a modification to improve the way computing devices are configured so they can be configured at a future time see ‘685 paragraphs 4-7.
As to dependent claim 2, “The method of claim 1, further comprising: using the blockchain to determine a configuration or profile for the IOT device; and provisioning the IOT device with the determined configuration or profile” is taught in ‘685 paragraphs 58 and 67.

As to dependent claim  5, “ The method of claim 1, further comprising: receiving instruction from the smart contract to retrieve: code from one or more blocks in the blockchain; configuration data from one or more blocks in the blockchain; or profile data from one or more blocks in the blockchain” is disclosed in ‘685 paragraphs 75.
As to dependent claim  6, “The method of claim 1, further comprising: validating the integrity of the retrieved executable code; or validating the integrity of a configuration of the IOT device” is taught in ‘414 col. 2, lines 57-63. 
As to dependent claim  9, “The method of claim 1, further comprising: granting, by an IOT hub, access to the IOT device; revoking, by the IOT hub, access to the IOT device; or preventing, by the IOT hub, access to the IOT device” is shown in ‘414 col. 3, lines 25-48, col. 6, lines 27-49, and col. 6, line 55 through col. 7, line 4.
As to independent claim  11, “An Internet of things (IOT) device” is taught in ‘414 col. 1, lines 53-57; 
“comprising: a processor; a wireless transceiver coupled to the processor; and a memory coupled to the processor, wherein the processor is configured with processor executable software instructions to perform operations” is shown in ‘072 col. 2, lines 31-64;
the following is not explicitly taught in ‘072:
“comprising: communicating with a smart contact on a blockchain that includes a plurality of blocks to determine the blocks in the plurality of block that include software for the 
“resides wherein the plurality of blocks include at least one configuration block and two or more software blocks; using the smart contract to determine an execution order in which the software blocks in the determined blocks are to be executed on the IOT device” however ‘685 teaches a method for deferred configuration of a device using a secure distributed transaction ledger in paragraph 75, note ‘the download may be from one or blocks in the block chain, from a website, from a cloud resource, etc. / in addition the instructions as well as the block chain ledger with the block ID provide the “order”;
“using the smart contract to provide a configuration script to the IOT device; invoking executable code on the IOT device to call the smart contract and read the determined blockchain; in the determined execution order to generate executable code for the IOT device; and executing the generated executable code on the IOT device” however ‘685 teaches ‘With configuration instructions and the necessary code, the device completes (420) the installation and configuration process…In embodiments, following authentication, the device obtains (505) the instructions from the block chain.  Given the instructions, the device takes (510) one or more actions based upon the received instructions…activating or deactivating one or more features on the device’ in paragraphs 75-79.
It would have been obvious to one of ordinary skill in the art before the effective filing date of a methods, system, and apparatus for interconnecting devices and providing application to IoT devices taught in ‘414 to include a means to use a smart contract to deliver a configuration script to a device.  One of ordinary skill in the art would have been motivated to perform such a 
As to dependent claim  12, “The IOT device of claim 11, wherein the processor is configured with processor executable software instructions to perform operations further comprising: using the blockchain to determine a configuration or profile for the IOT device; and provisioning the IOT device with the determined configuration or profile” is taught in ‘685 paragraphs 58 and 67.
As to dependent claim  13, “The IOT device of claim 11, wherein the processor is configured with processor executable software instructions to perform operations further comprising: receiving instruction from the smart contract to retrieve: code from one or more blocks in the blockchain; configuration data from one or more blocks in the blockchain; or profile data from one or more blocks in the blockchain” is shown in ‘685 paragraphs 75-79.
As to dependent claim  14, “The IOT device of claim 11, wherein the processor is configured with processor executable software instructions to perform operations further comprising: validating the integrity of the retrieved executable code; or validating the integrity of a configuration of the IOT device” is disclosed in ‘414 col. 2, lines 57-63.
As to independent claim  17, this claim is directed to a non-transitory computer readable storage medium executing the method of claim 1; therefore it is rejected along similar rationale.
As to dependent claim  18, “The non-transitory computer readable storage medium of claim 17, wherein the stored processor-executable software instructions are configured to cause the processor to perform operations further comprising receiving instruction from the smart contract to retrieve: code from one or more blocks in the blockchain; configuration data .

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Buckingham et al. U.S. Patent No. 10,425,414 (hereinafter ‘414) in view of Chen et al. U.S. Patent Application Publication No. 2016/0261685 (hereinafter ‘685) in further view of Booz et al. U.S. Patent Application Publication No. 2017/0279774 (hereinafter ‘774).
As to dependent claim 4, “The method of claim 1, further comprising: receiving a randomly generated security token from the smart contract” is taught in  ‘414 col. 7, lines 31-39; 
the following is not explicitly taught in ‘685, and ‘414:
“using the received security token to generate an output security token; combining the generated output security token, the retrieved executable code, and device configuration in a validation response; and sending the validation response to the smart contract” however ‘774 teaches updating and validating the software modules in accordance with a smart contract executing on the hose device in paragraphs 42-43.
It would have been obvious to one of ordinary skill in the art before the effective filing date of a methods, system, and apparatus for interconnecting devices and providing application to IoT devices taught in ‘414 and ‘685 to include a means to validate the device configuration.  One of ordinary skill in the art would have been motivated to perform such a modification because blockchain technology has been expanded to provide decentralized public ledger for tracking transaction involving smart self-executing contracts that are publicly verifiable manner to allow for device efficiency exchange and process data see ‘774 (paragraphs 2-4). 
s 7, 15, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Buckingham et al. U.S. Patent No. 10,425,414 (hereinafter ‘414)in view of Chen et al. U.S. Patent Application Publication No. 2016/0261685 (hereinafter ‘685) in further view of Shah U.S. Patent Application Publication No. 2017/0091397 (hereinafter ‘397).
As to dependent claim  7, the following is not explicitly taught in ‘414 and ‘685: “The method of claim 1, further comprising: associating a policy and security hierarchy to the IOT device; assigning a class of service to the IOT device; or assigning a security policy to the IOT device” however ‘397 teaches assigning policies to devices based on requirements determined by the policy controller and/or the validation component of the blockchain in paragraphs 79-80 and 85.
It would have been obvious to one of ordinary skill in the art before the effective filing date of a methods, system, and apparatus for interconnecting devices and providing application to IoT devices taught in ‘414 and ‘685 to include a means to include a means to assign policies to devices.  One of ordinary skill in the art would have been motivated to perform such a modification because blockchain technology is needed to improve the system and method of electronic health record data bank (EHRDB) for security and smooth interaction see ‘397 (paragraphs 5-7)
As to dependent claim  15, “The IOT device of claim 11, wherein the processor is configured with processor executable software instructions to perform operations further comprising: associating a policy and security hierarchy to the IOT device; assigning a class of service to the IOT device; assigning a security policy to the IOT device” is taught in ‘397 paragraphs 79-80 and 85.
.

10.	Claims 8, 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buckingham et al. U.S. Patent No. 10,425,414 (hereinafter ‘414) in view of Chen et al. U.S. Patent Application Publication No. 2016/0261685 (hereinafter ‘685) in further view of Smith et al. U.S. Patent Application Publication No. 2018/00888928 (hereinafter ‘928).
As to dependent claim  8, the following is not explicitly taught in ‘414 and ‘685: “The method of claim 1, further comprising: assigning the IOT device to a tiered class of service using the smart contract” however ‘928 teaches offering an IOT device a tiered class of service (i.e. various types of processing) in paragraph 25.
It would have been obvious to one of ordinary skill in the art before the effective filing date of a methods, system, and apparatus for interconnecting devices and providing application to IoT devices taught in ‘414 and ‘685 to include a means to a tier class of service.  One of ordinary skill in the art would have been motivated to perform such a modification to improve the update process of updating IoT devices in a network of devices see ‘928 (paragraphs 2-6).
As to dependent claim  10, “The method of claim 1, wherein the IOT device is an element in an Software Defined Network (SDN) network, the method further comprising: using the smart contract to: manage the software; configure the software; provision a dynamic element; provision a static element; perform network slicing; implement a tiered class of 
As to dependent claim  16, “The IOT device of claim 11, wherein the processor is configured with processor executable software instructions to perform operations further comprising: assigning the IOT device to a tiered class of service using the smart contract” is taught in ‘928 paragraph 25.
As to dependent claim  20, “The non-transitory computer readable storage medium of claim 17, wherein the stored processor-executable software instructions are configured to cause the processor to perform operations further comprising: assigning the IOT device to a tiered class of service using the smart contract” is taught in ‘928 paragraph 25.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        17 February 2022